Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seba et al (20210332743).  Seba et al teaches (see Figures 2, 3, 5, 7 and 8) : a method for operating a hydrogen fueled combustion engine comprising the steps of:
providing an internal combustion engine having at least one cylinder (2) and a piston (16) supported at a crankshaft (not numbered) for repeated reciprocal movement in the cylinder so as to define a main combustion chamber (2), the internal combustion engine further having an ignition device (4) arranged in said cylinder with an igniter portion and a hydrogen fuel injector (5) which are both arranged at a pre-chamber (3), wherein the pre-chamber has a plurality of orifices (6) for providing fluid communication
between said pre-chamber (3) and the main combustion chamber (2); and
operating the engine in cycles comprising the following steps:
introducing hydrogen fuel in the pre-chamber; (paragraph 90)
introducing hydrogen fuel in the main combustion chamber; (par. 90) and
igniting the introduced hydrogen fuel in the pre-chamber for combusting the
introduced hydrogen fuel in the main combustion chamber (par. 90).  Note that Seba et al’s main embodiment of Figures 3 and 5 teaches introducing hydrogen through injector (5) in the pre-chamber (3) some of the hydrogen gets drawn into main combustion chamber (2) thru orifices (6).  Furthermore at Figure 2, paragraphs 84-86, a previously known prior art is disclosed wherein the hydrogen fuel is injected thru both of pre injector (5) and main injector (21).  See also paragraphs 103-105. Furthermore, note paragraph 106 which teaches a second variant wherein a further injection is introduced into the pre-chamber right before ignition (reads on applicant’s claim 2).

Response to Arguments
12.	Applicant's arguments filed June 10th, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 102 (a)(2) rejection of claims 1-12 as anticipated by Seba et al (20210332743), the thrust of applicant’s arguments appear to be drawn to the statement at last paragraph of page 9 of applicant’s remarks, specifically that Seba does not teach a two injector arrangement.  The examiner agrees that the embodiments disclosed by Seba et al are drawn to a hydrogen fueled engine wherein the fuel is injected only into the pre-chamber.  However, it should be noted that Figure 2, a prior art disclosed by Seba does teach a hydrogen engine having fuel injection at both of the pre-chamber and main chamber.  Furthermore, with respect to the claims it should be noted that independent claim 1 only requires that hydrogen fuel be introduced in the pre-chamber and hydrogen fuel be introduced in the main chamber, it does not require separate injections into each of these chambers.  Seba teaches introduction of hydrogen into the pre-chamber via injector and then introduction of fuel into the main chamber from the pre-chamber, followed by re-introduction of fuel back into the pre-chamber from the main chamber during the compression stroke (see paragraphs (91-102, especially 97, 106) and finally in variant 2 (see paragraph 106) a second injection of fuel into the pre-chamber is optional/possible immediately before ignition.  This second variant reads on claim 2.   Although this is currently a 102 rejection, it should further be noted that the placement and timing of injectors at various points is generally well known in the art of pre-chamber internal combustion engines and is generally considered to be an obvious matter of design choice. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747